GANTT, P. J.
Prom a conviction in the circuit court of Dunklin county of an assault with intent to kill James P. Morrison and a sentence to two years’ imprisonment in the penitentiary, the defendant appealed to this court. He was given ninety days after the November term, 1907, in which to file a bill of exceptions, but did not avail himself of this privilege and his appeal is here on the record proper alone.
The information is in all respects sufficient. He was duly arraigned and entered his plea of not guilty. The impaneling of the jury was in regular form and the verdict responds to the charge in the information. No error appearing, the judgment and sentence of the circuit court is affirmed.
All concur.